Exhibit 10.26
NuPathe Inc.
Non-Employee Director Compensation Policy
This policy sets forth the compensation for non-employee members of the Board of
Directors of NuPathe Inc. from and after March 3, 2011. The Board of Directors
may change this policy at any time.

                  Paid or Compensation Element   Amount   Granted1          
Board of Directors:
       
• Director Retainer
  $35,000 per year   Quarterly2
• Chairman Retainer
  $35,000 per year (additional)   Quarterly2
• Annual Option Grant
  6,750 options   Annually3
• New Director Option Grant
  13,500 options   At sign-on4
 
       
Audit Committee:
       
• Chair Retainer
  $15,000 per year   Quarterly2
• Member Retainer
  $7,500 per year   Quarterly2
 
       
Compensation Committee:
       
• Chair Retainer
  $10,000 per year   Quarterly2
• Member Retainer
  $5,000 per year   Quarterly2
 
       
Nominating and Corporate Governance Committee:
       
• Chair Retainer
  $5,000 per year   Quarterly2
• Member Retainer
  $3,500 per year   Quarterly2
 
       
Expenses:
       
• Reimbursed
  Per NuPathe Travel Policy   As submitted

                               

1   All options granted to non-employee directors shall have an exercise price
equal to the closing price per share as reported on the NASDAQ Global Market on
the date of grant and a term of 10 years. Upon a termination of service,
unvested options expire and vested options remain exercisable for one year.

2   Quarterly cash payments are disbursed at the beginning of each calendar
quarter for service during the prior quarter. Prior to the beginning of each
calendar year, directors may submit an election to receive stock options in lieu
of quarterly cash payments during the year, in an amount based on the
Black-Scholes valuation. Options in lieu of cash compensation are fully vested
on the date of grant.

3   Annual Option Grants are made on the date of the Annual Meeting of
Stockholders to all non-employee directors in office after the Annual Meeting.
Annual Option Grants vest in full on the earlier of the day before the following
year’s Annual Meeting, and the one year anniversary of the grant date, but vest
in full earlier upon a change of control of NuPathe or the death or total
disability of the director.

4   New Director Option Grants are made on the date that a new non-employee
director joins the Board. New Director Option Grants vest one-third per year
beginning on the one year anniversary of the grant date, but vest in full
earlier upon a change of control of NuPathe or the death or total disability of
the director.

 

